Citation Nr: 0624978	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151.

3.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her granddaughter




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2005, the Board decided 
one of the issues on appeal and remanded the remaining issues 
for further evidentiary development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  The veteran died in July 2001.

2.  The immediate cause of death was septicemia due to a 
urinary tract infection; other significant conditions 
contributing to death but not resulting in the underlying 
cause were atrial fibrillation, chronic obstructive pulmonary 
disease, and cardiomyopathy.  

3.  None of the foregoing disorders was present in service, 
manifested within one year following the veteran's separation 
from active duty, or etiologically related to service or a 
service-connected disability.

4.  VA treatment or hospitalization in July 2001 did not 
cause or worsen the veteran's septicemia, urinary tract 
infection, atrial fibrillation, chronic obstructive pulmonary 
disease, or cardiomyopathy, and VA treatment did not 
otherwise hasten the veteran's death.

5.  Prior to September 1994, the veteran's combined service-
connected disability rating was less than 100 percent and a 
TDIU had not been awarded.

6.  There is no specific pleading of clear and unmistakable 
error in any prior decision.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).

2.  DIC benefits under the provision of 38 U.S.C.A. § 1151 
are not warranted.  38 U.S.C.A. § 1151 (West. 2002); 38 
C.F.R. §§ 3.358, 3.800 (2005).

3.  DIC benefits under the provision of 38 U.S.C.A. § 1318 
are not warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
appellant with VCAA notice in a letter mailed in May 2003, 
subsequent to the initial adjudication of the claims.  
Although this letter did not specifically inform the 
appellant that she should submit any pertinent evidence in 
her possession, it did inform her of the evidence that would 
be pertinent and that she should submit such evidence or 
provide the originating agency with the information and any 
authorization necessary for the originating agency to obtain 
the evidence on her behalf.  Therefore, the Board believes 
that she was on notice of the fact that she should submit any 
pertinent evidence in her possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
service connection for the cause of the veteran's death or 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. §§ 1151 and 1318, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that neither service connection for the cause of the 
veteran's death nor entitlement to DIC benefits is warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims was no more than harmless error.

The record also reflects that the veteran's service medical 
records and all available post-service records identified by 
the appellant have been obtained.  In addition, an 
appropriate VA medical opinion has been obtained.  The 
appellant has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is also 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


Factual Background

Post service medical records show that the veteran sought 
emergency medical treatment at a private medical facility in 
July 2001 complaining of blood in his urine for several days.  
It was noted that he had been using a Foley bag.  Laboratory 
findings revealed a urinary tract infection.  He was 
transferred to a VA medical facility the following day for 
continuation of care.  Physical examination revealed an 
elderly male who had intermittent periods of confusion.  He 
had difficulty communicating due to his hearing deficit.  
Inspiration and expiration were equal with no use of 
accessory muscles for breathing, but scattered rhonchi were 
noted on auscultation.  

The veteran was placed on IV antibiotics, oxygen therapy, and 
telemetry.  He progressed well during the day, but had a 
hypotensive episode in the late afternoon.  His blood 
pressure responded to medication and he was alert and feeling 
much better.  He remained stable until 1:00 pm when he 
complained of pain in his head.  He became diaphoretic, 
restless, and pale with a very low pulse oximetry.  It was 
noted that he had previously been in sinus rhythm with 
intermittent pulse or spontaneous respirations noted.  As the 
veteran and his wife had previously signed a "do not 
resuscitate" (DNR) order, CPR was not administered.  
However, other interventions were indicated and the veteran 
was started on a low dose of dopamine.  The veteran did not 
respond and went into respiratory arrest followed by cardiac 
arrest.  He was pronounced dead at 2:20 in the morning.   

At the time of the veteran's death, service connection was in 
effect for a psychiatric disorder, rated as 100 percent 
disabling; bilateral hearing loss, rated as 60 percent 
disabling; eczema of the hands and feet, rated as 10 percent 
disabling; and scar of the forehead and left varicocele, both 
rated as noncompensable.  His death certificate identifies 
the immediate cause of death as septicemia due to urinary 
tract infection; atrial fibrillation, chronic obstructive 
pulmonary disease, and cardiomyopathy were identified as 
other significant conditions contributing to death but not 
resulting in the underlying cause.

In several written statements dated in March 2002, the 
veteran's family described their observations during the 
veteran's hospitalization in July 2001.  In one statement, 
his granddaughter, M.S., reported that the veteran was taken 
to a private hospital due to heavy breathing and blood in his 
urine.  Upon his arrival at the VA hospital, he was in more 
acute distress.  He was very cold and clammy and reported 
chest pain.  She informed a nursing staff of her 
observations.  A nurse pointed out that the veteran was a 
DNR.  M.S. responded by saying that the family felt that if 
his heart would stop beating completely, they did not want 
CPR; however, they wanted his dysrythmia to be treated 
aggressively.  Later that evening, she found that all of the 
veteran's medication had been stopped.  She asserted that the 
VA nursing staff was untrained, medical equipment was not 
functioning properly, and necessary emergency medical 
equipment was not available.  

The veteran's children gave similar accounts of the veteran's 
final hours.  His daughter, A.K., reported that he was very 
alert when she arrived at the hospital at 11:05 pm on July 9, 
2001.  However, shortly after her arrival, he began choking 
and could not stop.  She inquired of her brother why the 
veteran's fluid was not being removed from his lungs.  He 
told her that he had been informed that they could not do 
anything for the veteran due to his heart.  A.K., the 
veteran's son, W.M., and his daughter, L.W., described nurses 
having difficulty finding and operating equipment that was 
not functioning properly.  They felt that valuable time was 
lost in attempting to save the veteran's life and that with 
proper treatment he may have survived.  L.W. added that 
family members had questioned nurses about the veteran's 
heart condition, but were told there was nothing wrong with 
his heart.  

At an August 2003 hearing before an RO hearing officer, the 
appellant reported that the veteran waited 50 minutes before 
being seen by health care providers.  He was transferred 
three times to different rooms before being placed in an 
intensive care unit.  According to the appellant, the veteran 
was given no oxygen.  

At the hearing, M.S. reiterated her previous written account.  
She stated that she witnessed the veteran in a sinus rhythm 
prior to his transfer from the private hospital to the VA 
medical facility.  At that time, his skin was warm and dry.  
However, when they arrived at the VA hospital, his skin was 
very clammy and he was in atrial fibrillation complaining of 
chest pain.  She informed a nurse of her observations.  While 
the veteran was a DNR, M.S. informed the nurse that the 
family wanted the veteran's arrhythmia treated aggressively.  
She later learned that the veteran's medications were being 
withheld because of his low blood pressure.  She believed 
that her grandfather was left to die.  She felt that the VA 
hospital was poorly equipped to care for the veteran and that 
his room was inadequately supplied with emergency equipment.  
Furthermore, she asserted that there were malfunctions in the 
equipment that was available.  The veteran's daughter, J.K, 
added that VA health care providers did not do anything when 
the veteran was choking and did not try to suction the fluid.  
A nurse had searched for a piece of equipment, but was unable 
to find it.  She asserted that the veteran was never given 
oxygen.  

The veteran's claims folder to include his terminal medical 
records were forwarded to a VA physician for a medical 
opinion.  A VA physician opined in October 2005 that it was 
unlikely that the veteran's psychoneurosis had any bearing on 
the cause of his death and did not contribute appreciably to 
his cardiac diagnosis.  In addition, despite some areas that 
were not clear in the record, the physician could find no 
evidence of negligence or carelessness on the part of any VA 
health care provider that contributed to the veteran's 
demise.  

The physician noted that his opinion was formulated after 
review of the veteran's claim file and statements from family 
members who accompanied the veteran to the hospital.  


Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury.  Where 
the service-connected disability affects vital organs as 
distinguished from muscular or skeletal functions and was 
evaluated as 100 percent disabling, debilitation may be 
presumed.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2005).  

Where a veteran served for at least 90 days during a period 
of war and manifests cardiovascular disease or hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, the veteran's death certificate identifies 
the immediate cause of death as septicemia due to urinary 
tract infection.  Atrial fibrillation, chronic obstructive 
pulmonary disease, and cardiomyopathy were identified as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  None of the conditions 
listed on the veteran's death certificate are noted in the 
veteran's service medical records and no competent medical 
evidence has been presented linking any of these conditions 
to the veteran's active military service or service-connected 
disability.  Furthermore, there is no competent medical 
evidence suggesting that the veteran's hypertension or heart 
disease was manifested to a compensable degree within one 
year following his separation from active duty.  Similarly, 
there is no competent medical evidence suggesting that the 
veteran's cause of death was etiologically related to his 
service-connected acquired psychiatric disorder or any other 
service-connected disability.  

The opinion of the VA physician in October 2005 is clearly 
against the claim.  The Board has found this opinion to be 
the most probative evidence concerning whether the veteran's 
psychiatric disorder played a material causal role in his 
death.  In this regard, the Board notes that the opinion 
addresses the specific circumstances in this case, is based 
upon a review of the veteran's pertinent medical history, as 
documented in the claims folder, and is properly supported.  

The Board acknowledges that the veteran's granddaughter has 
indicated that she is a registered nurse.  However, she has 
not alleged that the veteran's death was due to a service-
connected disability or his active military service.  Rather, 
she has asserted that his death was caused by the actions of 
VA during hospitalization in July 2001.  Those contentions 
are addressed below.  

Based on the foregoing, the Board finds that the criteria for 
establishing service connection for the cause of the 
veteran's death are not met.  The Board does not intend to 
suggest that the veteran's service-connected psychiatric 
disability did not result in social or occupational 
impairment or that his other disabilities were not severe.  
Rather, none of the veteran's service-connected disabilities 
were certified as a cause of death, and there is no medical 
evidence suggesting that his service-connected disabilities 
resulted in debilitation and rendered the veteran materially 
less capable of resisting the effects of his terminal 
illnesses.  

Accordingly, the Board concludes that a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.


DIC Under 38 C.F.R. § 1151

Compensation is authorized under the provisions of 38 
U.S.C.A. § 1151 if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.  This compensation is awarded 
in the same manner as if the additional disability or death 
were service connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 
3.358(a), 3.800(a) (2005).

Earlier interpretations of § 1151 required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits. 38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued. 60  Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997, such as the instant claim.  Pub. L. No. 104-204, § 
22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board notes 
that new regulations pertaining to disabilities resulting 
from VA negligence, which implement the post-Gardner changes 
to 38 U.S.C.A. § 1151, went into effect on September 2, 2004.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

As noted above, the appellant contends that the veteran died 
as a result of negligence on the part of VA health care 
providers during the veteran's hospitalization in July 2001.  

The Board notes that there is conflicting medical evidence 
concerning whether or not there was negligence, carelessness, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA health care providers in their 
treatment of the veteran in July 2001.  The veteran's 
granddaughter has alleged that VA staff was poorly trained, 
the VA hospital was poorly equipped to care for the veteran, 
and that his room was inadequately supplied with emergency 
equipment.  Furthermore, she asserted that malfunctions in 
the equipment that was available.  

On the other hand, a VA examiner after reviewing the medical 
records and statements of the veteran's family found no 
evidence of negligence or carelessness on the part of the VA 
hospital contributing to the veteran's demise.  In so 
finding, the examiner noted that septicemia secondary to 
urinary tract infection is not uncommon in 85 year old 
patients.  

In weighing the probative value of the evidence, the Board 
notes that M.S., as a nurse, is competent to render opinions 
concerning nursing matters.  The probative value of medical 
evidence is based on the health care provider's knowledge and 
skill in analyzing the data, and the medical conclusion the 
provider reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  As is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  

In Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
held that a nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment.  
In the current case, M.S. has presented no evidence of any 
specialized knowledge pertaining to internal medicine, 
cardiology, pulmonology, or urology.  While present at the 
time of the veteran's hospitalization, she did participate in 
his treatment.  The Board places greater probative value on 
the medical opinions provided by the VA physician in October 
2005 which found no negligence or careless on the part of VA.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).  As indicated above, this 
opinion was rendered after a comprehensive review of the 
claims folder and consideration of the statements provided by 
the veteran's family members who were present with him during 
his terminal hospitalization.  

The Board has considered the statements and testimony 
provided by the appellant and her children.  They are 
entirely competent to report their observations.  However, in 
the absence of evidence indicating that they have the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find their contentions with regard 
to any fault on the part of VA health care providers during 
the veteran's hospitalization in July 2001 to be of limited 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim for DIC 
benefits under the provisions of 38 C.F.R. § 1151.


DIC Under 38 C.F.R. § 1318

The appellant also asserts that she is entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 since the 
veteran's service-connected disabilities were rated 100 
percent disabling prior to his death.  

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling but was not receiving compensation 
because 1) VA was paying the compensation to his dependents; 
2) VA was withholding the compensation to offset an 
indebtedness; 3) he had applied for compensation but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b) (2005).

The appellant has not alleged, and the evidence does not show 
that the veteran was entitled to received 100 percent 
compensation for the 10 year-period immediately preceding his 
death but was not receiving such compensation for any of the 
reasons enumerated in 38 C.F.R. § 3.22(b). 

In the present case, the Board denied a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities in August 1986.  By subsequent 
unappealed rating action in July 1995, the RO denied a rating 
in excess of 50 percent for the veteran's service-connected 
psychiatric disability, a rating in excess of 40 percent for 
his hearing loss disability and TDIU.  

The veteran did not establish either a TDIU or total 
schedular rating for any service connected disability until a 
100 percent schedular rating for the veteran's service-
connected psychiatric disorder  was granted, effective from 
September 1994, by rating action in January 1996.  Thus, the 
effective date of the total disability compensation is only 
slightly over six years prior to the veteran's death in 
January 2001.  

There has been no allegation of clear and unmistakable error 
in any prior decision, nor has the appellant identified any 
other basis for granting this claim.  In essence, the facts 
of this case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC pursuant to 38 U.S.C.A. § 1151 is denied.

DIC pursuant to 38 U.S.C.A. § 1318 is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


